Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 10-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013186961 to Shinamura et al. (Shinamura) in view of Ultrasound Beam Shape & Focusing (Ultrasound).
Regarding Claims 1, 4, 5, 10-13 and 17, Shimamura teaches a display panel repair device and method for its use, comprising: 
an ultrasonic generator, which is configured to generate ultrasonic (“Further, the repair method is not limited to the laser beam method, and for example, ultrasonic waves or the like may be used” necessitating an ultrasonic generator) ; and 
a beam control device, which is configured to direct the ultrasonic to emit to a pre- determined position of a display panel to be repaired, so as to be able to repair the display panel to be repaired by the ultrasonic (microscopic defect 3 is mitigated by ultrasonic energy, and it is implicit to Shinamura that a beam control device is used, otherwise scattered ultrasonic energy would cause more damage than it repairs), 
Figs. 1.5.3-1.5.8 several beam size control components for shaping an ultrasonic beam as needed for application specific purposes. It would have been obvious to the person of ordinary skill at the time of filing to combine Ultrasonic with Shinamura since Shinamura requires some sort of beam shaping but is silent regarding the specifics, motivating those of ordinary skill to seek out such teachings to practice the invention. 

Regarding Claim 4, Shinamura and Ultrasonic teach the repair device according to claim 1, wherein the beam control device comprises a beam focusing element; the beam focusing element is provided in an emitting path of the ultrasonic; and the beam focusing element is configured to focus the ultrasonic (see again Figs. 1.5.3-1.5.8).

Regarding Claim 5, Shinamura and Ultrasonic teach the repair device according to claim 1, further comprising an alignment device, wherein the alignment device is configured to align the beam control device with a sub-pixel to be repaired of the display panel; and the alignment device comprises a first image acquisition device, and the first image acquisition device is configured to obtain position information of the sub-pixel to be repaired through acquiring an image of at least part of a display region of the display panel (although not explicit, an image acquisition system in Shinamura is implicit because Shinamura detects a fault by applying a reverse bias to reveal a dark spot which is corrected by ultrasonic energy; and therefore there must be an image acquisition system to align the generator appropriately).

Regarding Claim 10, Shinamura and Ultrasonic teach the repair device according to claim 1, further comprising a displacement mechanism, wherein the displacement mechanism is configured to move the ultrasonic generator and the beam control device with respect to the display panel to be repaired based on position information of a sub-pixel to be repaired of the display panel so as to realize alignment between the ultrasonic generator and the sub-pixel to be repaired (there are two modes this displacement can be accomplished; to move the generator or to move the display; the person of ordinary skill may choose one mode from such a limited number of options, see MPEP 2143(I)(E)).

Regarding Claim 11, Shinamura and Ultrasonic teach the repair device according to claim 10, wherein the displacement mechanism realizes the alignment between the ultrasonic generator and the sub-pixel to be repaired by moving the ultrasonic generator and the beam control device (see again above, either the generator must be moved to align or the display must be moved to align).

Regarding Claim 13, Shinamura and Ultrasonic teach the repair method according to claim 12, wherein the display panel comprises a plurality of sub-pixels arranged in parallel; and the ultrasonic is directed to emit to a sub-pixel to be repaired of the display panel to be repaired (Shinamura targets the defects 3 or 4).




Allowable Subject Matter
Claims, 2, 3, 6-9, 15, 16, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art does not show the apparatus or method of using the apparatus including an ultrasonic beam shaper having a transmissive and shielding portion, or a beam axis integration structure.

















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666.  The examiner can normally be reached on Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVREN SEVEN/Primary Examiner, Art Unit 2812